___________

                                    No. 96-1180
                                    ___________

Randy R. Downey,                         *
                                         *
              Appellant,                 *
                                         *
       v.                                *   Appeal from the United States
                                         *   District Court for the
Patrick McInerney; Thomas M.             *   Western District of Missouri.
Larson; Stephen L. Hill, Jr.;            *
Janet Reno,                              *         [UNPUBLISHED]
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     May 27, 1996

                           Filed:   May 31, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


       Randy Downey appeals from the District Court's1 dismissal of his
declaratory judgment action challenging the constitutionality of Federal
Rule of Criminal Procedure 6(d) and 28 U.S.C. § 515 (1994).             Having
reviewed the record and the parties' briefs, we conclude the District Court
properly dismissed the action.       Accordingly, we affirm.   See 8th Cir. R.
47B.




       1
      The Honorable Ortrie D. Smith, United States District Judge
for the Western District of Missouri.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-